Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is an answer to an RCE received on 12/23/2021. Claims 1-2, and 4-20 are pending wherein claims 1, 2, 4 and 15 are amended; and claim 3 is cancelled.
Response
3.	Due to this RCE filing, a rejection on 8/27/2022 is withdrawn; new grounds of rejections are presented herein.
4. Note: Applicant claims that “the navigable area is divided at least into the first and second navigable areas based on a distance from land (i.e., an obstruction on the way), and the first navigable area is farther away from land than a safety distance and the second navigable area is closer to  land than the safety distance”; the examiner respectfully submits that Gieseki(US Pat. 7873471 B2)and “DC Ducks”(a commercial amphibious vehicle)  suggested  that claimed concept because applicant’s claimed concepts are similar to Gienseki’s cost practice. 
Geiseki uses GPS to navigate a vehicle avoiding clearance problems of bridges/overpasses: these reasons may cause a longer distance “relative to” a regular route given by a GPS; therefore, fuel costs would change/increase for a safer route (without bridges/overpasses); this “relative to” can be interpreted as a distance deviation farther from a normal route – see Geiseki, Figs. 4-5 (this is clearly a deviation, although Geiseki may not expressly disclose about “farther away from land“ or “closer to land”); therefore, the two comparisons are similar for applicant and Geiseki’s cost prediction purposes (see Geiseki, col. 11 lines 50-67).

	Therefore, claiming “a safety area” is merely a broader reason of an intent of use for “a water-depth level” in Chimaya et al.
Applicant claims about “a safety area” from a parameter of “a navigational chart” – a required water-depth for a ship safety. This water-depth level is different for each individual ship navigation chart (for instance: two different water-depths are safe for a small yatch, and for an aircraft carrier – similarly a small sedan and a big utility truck have different height clearances)
Since a boat has been used as an automobile (running on land before this pending application (i.e.,”DC Ducks”: an amphibious vehicle as shown below); applicant’s claims are also applied to DC Ducks’s cost of travelling since applicant’s claims and automobile industry have similar concept of travelling costs (using different routes/areas in order to arrive at one destination while a DC Duck avoiding unsafe bridges with lower-height clearances – see Gieseki US Pat. 7873471 B2).

    PNG
    media_image1.png
    353
    252
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 4-11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chinmaya Prasad Padhy’s paper “Application of wave model for weather routing of ships in the North Indian Ocean” in view of DC Ducks’s technology, and in view of Gieseki (US Pat. 7873471 B2).

A. Per independent claims 1, and 15: Chinmaya et al , teach a navigation device and an associated method, comprising features:
an interface configured to acquire at least a departing location, a destination location and nautical chart information (i.e., “wave parameters”) to be divided into a node (i.e., a screen showing navigation maps from Ras-ul-Sur to Kolkaa after a user’s inputs, see Chinmaya et al;, Figs. 9-11, sect. 3.3.3 Figs. 8 , 10); and processing circuitry (i.e., a sea-keeping computing tool, see Chinmaya et al, the abstract), configured:
to divide a navigable area into a first navigable area and a second navigable area based on a given condition (i.e., dividing a navigation map into multiple areas based on wave heights, see Chinmaya et al, Fig. 7);
to calculate a first cost in the first navigable area based on a distance between the nodes (i.e., navigating to an area with less distance/time and having minimum wave(s) to reduce costs, see Chinmaya et al, Sect. 3.3.2 on pages 379-380; see also Gieseki col. 1 lines 31-45); and
and to create a route having a lower total cost when the first navigable area and the second navigable area are present between the departing location and the destination location by prioritizing the first navigable area over the second navigable area (i.e., an integration of costs from multiple grids based on less waves (resistance), and less distances for said trip (see Chinmaya et al,  Figs. 3, 9, and 11).
Chinmaya et al., do not disclose “wherein the navigable area is divided at least into the first and second navigable areas based on a distance from land”: according to applicant’s para. [0054]; however, 
	It has also been understood to one of skill in the art that a vehicle traveling from one point to another taking into account (clearances of overpasses bridges/a safety water depth) by using different routes can be defined as using at least two different navigable areas/regions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chinmaya et al with “DC Ducks” and Gieseki to expressly disclose the navigable area is made by at least into the first and second navigable areas based on a distance from obstruction/land since there are many different navigable areas during navigation to a destination without navigating through obstructions.
B. Per dependent claim 2: Gieseki also suggests a circuitry to set different costs for using different routes to a destination avoiding obstructions (see Gieseki, Figs. 4-5, and col. 1 lines 31-36).
C. Per dependent claim 4: Chinmaya et al , imply to use a memory configured to store a given area on the nautical chart and a value for calculating the cost for passing through the given area, in correlation with each other (see Chinmaya et al., page 376, Sect 3.1 Route optimization, “(ii) minimum fuel cost linked with added resistance in waves and total distance”).
Gieseki also suggests about obstructions on routes and a cost for passing through those areas, in correlation with each other (see Gieseki, col. 11 lines 59-67).
D. Per dependent claim 5: Chinmaya et al , also teach:
create a provisional route by using nodes being one of a given point and an area on the nautical chart and a link connecting the nodes with each other, and
to create the route by skipping at least one node of the provisional route and connecting the remaining nodes adjacent to the skipped node by the link.
By dividing navigation areas into multiple grids, a ship/an amphibious vehicle can navigate to a destination by travel thru adjacent route/grid to continue a trip after skipping a pre-determined route/grid (see Chinmaya et al., Fig. 7, and see Gieseki, Figs. 4-5).
E. Per dependent claim 6: Chinmaya et al , also teach about:
- determine whether to connect two of the nodes of the provisional route with each other based on an area including the two nodes and an area where the link connecting the two nodes passes (i.e., based on a grid’s value, see Chinmaya et al., Figs. 3, and 5).
F. Per dependent claim 7: Chinmaya et al , also teach about determining whether to connect two of the nodes of the provisional route with each other based on whether a route as a result of offsetting the provisional route by a given distance passes a given position (i.e., selecting a next grid to navigate with a minimum total weight, see Chinmaya et al., page 378, 9th paragraph).
G. Per dependent claims 8, and 16: Chinmaya et al , also teach about a navigable area is divided at least into the first and second navigable areas (i.e., spacial grids) according to a condition value inputted by a user (i.e., a navigation area from a starting point to a destination point is divided into many smaller grids based on wave-heights and distances to travel between those two node points (see Chinmaya et al., page 377, section 3.1.1., and Figs. 9, 11).
H. Per dependent claims 9, and 17: Chinmaya et al , also teach a navigable area is divided at least into the first and second navigable areas (i.e., spacial grids)  based on at least one of a water depth – this has been 
	Further, claimed “a water depth” is interpreted as an object to compare with another “water depth”; Gieneski suggests different clearance/weight levels of overpass bridges for different vehicle’s heights/weights (see Gieneski, col. 7 line 56 to col. 8 line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chinmaya et al with DC Ducks, and Gieseki to recognize that a ship/vehicle starting from Long Beach, California, USA, traveling to Florida by land or through Panama Canal that connects the Atlantic Ocean with the Pacific Ocean (wherein Long Beach port, and Panama Canal’s safety water depth are known) can be safely travel with different routes/sailing in no-shallow waters using at least two different navigable areas. 
I. Per dependent claims 10, and 18: Chinmaya et al , also teach a processing circuitry:
to perform a control to display the route (see Chinmaya et al., Fig. 11), and to cause a part of the route passing through the first navigable area to be displayed in a different appearance from that of a part of the route passing through the second navigable area (see Chinmaya et al., Figs. 5, 9).
J. Per dependent claims 11, and 19: Chinmaya et al also teach a processing circuitry:
- to cause a part of the route created by an operation of a user passing through an innavigable area to be displayed in a different appearance (i.e., solid lines, see Chinmaya et al., Fig. 9) from the part of the route passing through the first navigable area box (horizontal location 7, vertical location 13) and the part of the route passing through the second navigable area (i.e., box (horizontal location 8, vertical location 13), see Chinmaya et al., Fig. 9).
s 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinmaya Prasad Padhy, in view of DC Ducks, Gieseki,and further in view of Noffsinger et al., (US Pub. 20100168942 A1).
The rationales and reference for a rejection of claim 11 are incorporated.
Chinmaya et al also teach a processing circuitry to perform a calculation regarding fuel (i.e., “(ii) minimum fuel cost linked with added resistance in waves and total distance,”see Chinmaya et al., page 376, section 3.1.1).
	Chinmaya et al and Gieseki do not expressly disclose a processing circuitry:
to create the route from a current location to a refueling location, and
to calculate a fuel consumption for traveling to the refueling location along the created route.
However, Noffsinger et al. suggest those claimed (assuming a first destination is a refueling location) ideas. (i.e., finding a closest/(minimum fuel consumption) fuel station for a trip to refuel – “the location is provided by identifying how far the train is away from its … an operator input”, see Noffsinger et al., para. [0066], [0090], and [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chinmaya et al, DC Ducks and Gieseki,with Noffsinger et al.,to arrive claimed concept because Noffsinger et al., plan to use a nearest point for refueling so that an traveller still travel closest to the planed route for arriving to a destination within allowable time.
7.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chinmaya Prasad Padhy,  DC Ducks, Gieseki, in view of Noffsinger et al., and in view of Conway, (US Pub. 20110288765 A1).   
Per dependent claim 13: The rationales and reference for a rejection of claim 12 are incorporated.
Chinmaya et al, DC Ducks, Gieseki, and Noffsinger et al., do not disclose about fuel consumption, fuel remaining/current fuel amounts may not be enough for an intermediate stop from a current location.
However, Conway discloses about a vehicle, a fuel consumption from a current fuel amount falls below a given threshold (i.e., considered current location, a fuel consumption vs fuel capacity/remaining, see Conway the abstract, para.[0017] if considering a final/intermediate stop, see Conway para [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chinmaya et al, DC Ducks, Gieseki and Noffsinger et al., with Conway because they all concern about assisting a user about whether there is enough energy/fuel to stop the vehicle at an intermediate location while traveling to a destination point.
ii. Per dependent claim 14: The rationales and references for a rejection of claim 13 are incorporated.
 This claim is directed to a structure of a vehicle having a processing circuitry: 
to inform a user of given information,
to set an intermediate location and creates an intermediate route from the departing location to the intermediate location (a duplication process with a new starting point to arrive at an intermediate; therefore, this is obvious).,
to inform of information on the intermediate route, and
to create the route from the departing location to the destination location after the creation of the intermediate route is started (a duplication process with a new starting point to arrive at a destination point; therefore, this is obvious).

	Further, claim 14 limitations have been routinely done for travelling from one place to another place.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chinmaya et al, “DC Ducks”, Gieseki, and Noffsinger et al., with Conway because Chinmaya et al., already divide a trip to multiple grids/segments from a departing location to a destination location – including extra grids (with the same characteristics) for refueling, and to continuing/creating a new trip to a final destination.
Conclusion
8.	Claims 1-3, and 4-20 are rejected.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662